UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2281


MILTON JONES, JR.; WALTER DAVIS; ANGELA WEBB,

                Plaintiffs - Appellees,

          v.

CERTUSBANK NA; BENJAMIN       WEINGER;   3-SIGMA   VALUE   FINANCIAL
OPPORTUNITIES LP,

                Defendants - Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:14-cv-01633-TMC)


Submitted:   April 30, 2015                    Decided:     June 9, 2015


Before NIEMEYER and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles E. McDonald, III, Lemuel G. Geddie, Jr., OGLETREE
DEAKINS NASH SMOAK & STEWART, PC, Greenville, South Carolina;
William W. Wilkins, Burl F. Williams, Andrew A. Mathias, NEXSEN
PRUET, LLC, Greenville, South Carolina, for Appellants. Richard
A. Harpootlian, RICHARD A. HARPOOTLIAN, PA, Columbia, South
Carolina; Wilmer Parker, MALOY JENKINS PARKER, Atlanta, Georgia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Milton E. Jones, Jr., Walter Davis, and Angela Webb filed a

complaint against CertusBank NA, Benjamin Weinger, and 3-Sigma

Value    Financial         Opportunities,      L.P.,    alleging       state-law         civil

conspiracy and tort claims arising out of the termination of

their employment.            Defendants appeal the district court’s order

dismissing the complaint without prejudice for lack of diversity

jurisdiction.         Finding no error, we affirm.

       Diversity          jurisdiction      exists      when    there       is     complete

diversity among the parties and the amount in controversy is

greater       than    $75,000,      exclusive    of     interest      and    costs.           28

U.S.C.    §    1332(a)       (2012).        Complete     diversity         requires      “the

citizenship          of    each    plaintiff     [to]    be     different         from    the

citizenship      of       each    defendant,”    Hoschar       v.    Appalachian         Power

Co., 739 F.3d 163, 170 (4th Cir. 2014), and “is assessed at the

time    the    action       is    filed.”      Freeport-McMoRan,           Inc.    v.     K   N

Energy, Inc., 498 U.S. 426, 428 (1991).

       Citizenship for purposes of § 1332 depends on domicile.

Axel Johnson, Inc. v. Carroll Carolina Oil Co., 145 F.3d 660,

663    (4th    Cir.       1998).     “Domicile     requires         physical      presence,

coupled with an intent to make the State a home.”                                Johnson v.

Advance Am., 549 F.3d 932, 937 n.2 (4th Cir. 2008).                              “We review

the     district          court’s    factual      findings          with     respect          to

jurisdiction for clear error and the legal conclusion that flows

                                             2
therefrom de novo.”            Velasco v. Gov’t of Indonesia, 370 F.3d
392, 398 (4th Cir. 2004).

       Upon review, we conclude that the district court’s factual

findings regarding Davis’ domicile are not clearly erroneous.

As   the   court   recognized,        some     facts   weighed       in    favor     of   a

finding that Davis was domiciled in North Carolina, including

that    Davis’     vehicles      were     registered         and    taxed     in     North

Carolina.        However,       considering         the       totality         of      the

circumstances,         the    court   permissibly         found     that     Davis     was

domiciled in South Carolina at the time Plaintiffs filed suit.

Thus, because CertusBank also was domiciled in South Carolina,

the court properly dismissed the complaint for lack of diversity

jurisdiction.

       Accordingly,      we    affirm    the    district      court’s       order.        We

dispense    with       oral    argument      because        the    facts     and     legal

conclusions      are    adequately      presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           3